Citation Nr: 1045075	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-50 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical 
expenses incurred at the University of Tennessee Medical Center 
from February 17, 2009 to February 19, 2009. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel

INTRODUCTION

Information with respect to the Veteran's period of active 
service is not of record.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2009 determination from the Department of 
Veterans Affairs Medical Center (VAMC) located in Mountain Home, 
Tennessee, which denied the above claim.  

In November 2010, a hearing was held before the undersigned 
Veterans Law Judge making this decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran was the recipient of VA hospital, nursing home, 
or domiciliary care within the 24-month period precedent to the 
treatment rendered on February 17, 2009.

2.  In the context of a chest pains following several days of 
minor pain between the shoulder blades and dyspnea, a prudent 
layperson might reasonably expect that he or she should not delay 
in seeking medical attention.

3.  There is no evidence that the Veteran had coverage under any 
medical care contract for payment or reimbursement in whole or in 
part for the treatment he received from February 17, 2009 to 
February 19, 2009.

4.  The Veteran was not eligible for reimbursement for these 
expenses under 38 U.S.C.A. § 1728 (West 2002).



CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for the 
expenses associated with the emergency treatment received by the 
Veteran at a private facility from February 17, 2009 to February 
19, 2009, have been met.  38 U.S.C.A. §§ 1725, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 17.1000-.1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board would first note that as this matter will be decided as 
a matter of law based on essentially undisputed facts, the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA) is arguably not applicable 
here.  The Board further notes that as a result of the Board's 
decision to grant the benefit sought, any failure to notify 
and/or develop the claim under the VCAA cannot be considered 
prejudicial to the Veteran.

The Veteran is seeking entitlement to payment or reimbursement 
for expenses incurred at a private medical facility from February 
17, 2009 to February 19, 2009.  He went to the emergency room 
complaining of a five day history of pain between the shoulder 
blades and dyspnea, and a more recent history of chest pain that 
caused him to believe that he may have been experiencing a heart 
attack.  While the admission records do not specifically reflect 
the time of onset of chest pain, since only right shoulder pain 
and dyspnea are reported to have been of five days duration, and 
the Board finds the Veteran and his spouse to be credible 
historians with respect to the onset of chest pains immediately 
prior to the subject hospital admission, the Board finds that the 
Veteran's chest pain first manifested the morning before the 
Veteran's visit to the emergency room.  In a statement dated on 
February 17, 2009, the Veteran's emergency room physician also 
certified that the Veteran met all of the criteria necessary for 
payment or reimbursement of emergency services under 38 U.S.C. 
§ 1725, including the existence of a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health, and that treatment by VA or other 
Federal facility/provider was not feasibly available.

The record also contains a March 2009 VA medical statement by a 
registered nurse that concludes that emergent treatment was not 
required in this case (as viewed by a prudent layperson), and 
that VA facilities were feasibly available.  There is also a copy 
of a June 2009 statement, which is partially illegible, and 
although the identity of the author of the statement cannot be 
determined from this copy, it is apparent that the author concurs 
that VA facilities were feasibly available in this case, but that 
emergent care was warranted.  

The Board observes that the VAMC in Mountain Home, Tennessee 
denied the Veteran's claim for payment or reimbursement on the 
basis that VA facilities were feasibly available to provide the 
care the Veteran received between February 17, 2009 and February 
19, 2009.

Although the Board does not find that the Veteran is eligible 
under the criteria set forth in 38 U.S.C.A. § 1728, 38 U.S.C.A. § 
1725 provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility for those Veterans who are active Department 
health-care participants (enrolled in the annual patient 
enrollment system and recipients of Department hospital, nursing 
home, or domiciliary care under such system within the last 24-
month period) and who are personally liable for such treatment 
and not eligible for reimbursement under the provisions of 38 
U.S.C.A. § 1728.

Moreover, under this statute, "emergency treatment" is defined as 
medical care or services furnished when VA or other Federal 
facilities are not feasibly available and an attempt to use them 
beforehand would not be reasonable, when such care or services 
are rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and only 
until such time as the Veteran can be transferred safely to a VA 
or other Federal facility.  38 U.S.C.A. § 1725(f)(1).





Thus, the need for emergency treatment under 38 U.S.C.A. § 1725 
is not based on medical expert opinion but rather whether a 
prudent lay person reasonably expects that delay in seeking 
immediate medical attention would be hazardous.  Here, in the 
context of chest pains following five days of dyspnea and minor 
pain between the shoulder blades that caused the Veteran to 
believe that he may have been experiencing a heart attack, the 
Board finds that a prudent layperson might reasonably expect that 
he or she should not delay in seeking medical attention.  The 
Board also notes that the Veteran's representation that he 
regularly obtained treatment at the VA and had done so within a 
24-month period of the private medical treatment in question is 
not in dispute.  The record also reflects that the closest VA 
medical facility (VAMC in Mountain Home, Tennessee) was over 100 
miles away, and that its emergency room did not open until 8:00 
a.m.  

The Board further notes that there is no evidence that the 
Veteran had coverage under any medical care contract for payment 
or reimbursement in whole or in part for the treatment received 
between February 17, 2009 and February 19, 2009.

Therefore, since the Veteran was the recipient of VA medical care 
within the 24-month period precedent to the treatment rendered 
between February 17, 2009 and February 19, 2009, he could have 
reasonably determined that he should not delay in seeking medical 
attention based on the onset of chest pains following a five day 
history of shoulder pain and dyspnea, which could be symptomatic 
of a heart attack, the closest VA emergency room facility was 
approximately 100 miles away, there is no evidence that the 
Veteran had coverage under any medical care contract for 
reimbursement for the treatment he received, and he was not 
eligible for payment of his expenses under 38 U.S.C.A. § 1728, 
the Board finds that the Veteran is eligible 


for payment or reimbursement of these expenses under 38 U.S.C.A. 
§ 1725.


ORDER

Entitlement to payment or reimbursement for the expenses 
associated with the emergency treatment received by the Veteran 
at a private facility from February 17, 2009 to February 19, 
2009, is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


